 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                           UNITED STATES DISTRICT COURT
16                        SOUTHERN DISTRICT OF CALIFORNIA
17
18   DARREN D. CHAKER,                                    Case No.: 06-cv-00599-H-AJB
19
                                         Plaintiff,       ORDER GRANTING IN PART AND
20                                                        DENYING IN PART PLAINTIFF’S
     v.                                                   MOTION TO SEAL
21
     LAW OFFICES OF WINN AND SIMS, a
22   Professional Corporation; BRIAN N.                   [Doc. No. 11.]
23   WINN; RALPH L. SIMS; and DOES 1
     through 25, inclusive,
24
                                      Defendants.
25
26         On June 8, 2021, the Court directed the Clerk to file under seal Plaintiff Darren D.
27   Chaker’s (“Plaintiff”) ex parte motion to seal. (Doc. No. 9.) For the following reasons,
28   the Court grants in part and denies in part Plaintiff’s motion to seal.

                                                      1
                                                                                 06-cv-00599-H-AJB
 1                                           Background
 2         Plaintiff filed this putative class action over fifteen years ago on March 17, 2006.
 3   (Doc. No. 1.) Plaintiff alleged that Defendants Law Offices of Winn and Sims, Brian N.
 4   Winn, and Ralph L. Sims (“Defendants”) engaged in wrongful conduct while attempting
 5   to collect a debt owed by Plaintiff. (Id. ¶¶ 12-18.) The record contains no indication that
 6   Plaintiff served Defendants in this action. On May 25, 2006, Plaintiff voluntarily dismissed
 7   his claims without prejudice, terminating the case. (Doc. No. 6.) Now, with the instant
 8   motion, Plaintiff asks the Court to either seal the entire case or, in the alternative, redact
 9   his personal information from the record. (Doc. No. 11.)
10                                            Discussion
11   I.    Legal Standards
12         “[T]he courts of this country recognize a general right to inspect and copy public
13   records and documents, including judicial records and documents.” Nixon v. Warner
14   Commc’ns, Inc., 435 U.S. 589, 597 (1978). In accordance with this right, courts apply
15   “strong presumption” in favor of public access to judicial records to promote public
16   confidence and accountability. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
17   1096 (9th Cir. 2016). To seal a judicial record, a movant must present “compelling
18   reasons” that outweigh the public’s interest in access to the record. Oliner v. Kontrabecki,
19   745 F.3d 1024, 1025-26 (9th Cir. 2014). In addition, “[a]ny order sealing documents
20   should be ‘narrowly tailored’” to serve those compelling reasons. Ervine v. Warden, 214
21   F. Supp. 3d 917, 919 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court, 464
22   U.S. 501, 513 (1984)); see also Perez-Guerrero v. U.S. Atty. Gen., 717 F.3d 1224, 1235
23   (11th Cir. 2013) (“[T]he decision to seal the entire record of the case . . . must be
24   ‘necessitated by a compelling governmental interest [ ] and [be] narrowly tailored to that
25   interest.’” (second and third brackets in original) (citation omitted)).
26         In “special circumstances” the Ninth Circuit allows parties to proceed anonymously
27   when “necessary” to avoid “harassment, injury, ridicule or personal embarrassment.” Does
28   I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067-68 (9th Cir. 2000) (omission

                                                    2
                                                                                   06-cv-00599-H-AJB
 1   in original) (citation omitted). The party’s “need for anonymity” must outweigh the
 2   “prejudice to the opposing party and the public’s interest in knowing the party’s identity.”
 3   Id. at 1068. District courts “determine the need for anonymity by evaluating the following
 4   factors: (1) the severity of the threatened harm; (2) the reasonableness of the anonymous
 5   party’s fears; and (3) the anonymous party’s vulnerability to such retaliation.” Id. (internal
 6   citations omitted).
 7   II.   Analysis
 8         Plaintiff’s motion asks the Court to seal the entire case or, in the alternative, redact
 9   all his personal information from the record. (Doc. No. 11 at 19.) Plaintiff bases his motion
10   on the fact that he is a member of California’s Safe at Home Confidential Address Program
11   because he received threats over the phone and the Internet. (Doc. No. 11 at 6-8, 19.) The
12   program is designed to protect certain protected persons by providing them with a
13   substitute mailing address. Cal. Gov’t Code §§ 6205-11. Program members can then use
14   the substitute address for personal use to keep their actual address confidential and out of
15   the public record. Id.
16         Accordingly, the Court grants Plaintiff’s motion insofar as it seeks to remove
17   Plaintiff’s address from the record. See Del Nero v. NCO Financial Sys’s, Inc., No. 2:06-
18   CV-04823-JDW, 2021 WL 2375892, at *2-3 (E.D. Pa. June 10, 2021) (permitting
19   redaction of Plaintiff’s address because of membership in confidential address program).
20   But Plaintiff’s motion fails to present sufficient reasons to seal any other information in the
21   record, including vague references to cities that Plaintiff may or may not still reside in,
22   considering that this case is over fifteen years old. California’s Safe at Home Confidential
23   Address Program does not protect all information related to Plaintiff from the public eye;
24   it protects Plaintiff’s address. See Cal. Gov’t Code §§ 6205-11. Thus, sealing the entire
25   record would be overbroad and undermine the “strong presumption” favoring the public’s
26   interest in this case, a class action against a debt collection service. See Ctr. for Auto
27   Safety, 809 F.3d at 1096; Oliner, 745 F.3d at 1025-26. For similar reasons, redacting all
28   of Plaintiff’s personal information from the record is not warranted. See Does I thru XXIII,

                                                    3
                                                                                    06-cv-00599-H-AJB
 1   214 F.3d at 1068. As a result, the Court grants in part and denies in part Plaintiff’s motion.
 2   See Del Nero, 2021 WL 2375892, at *2-3 (declining to seal entire case or redact all
 3   Plaintiff’s personal information from the record solely based on his membership in the Safe
 4   at Home Program).
 5                                           Conclusion
 6         For the foregoing reasons, the Court grants in part and denies in part Plaintiff’s
 7   motion to seal. The Court orders the Clerk to replace Plaintiff’s address on the docket with
 8   his Safe at Home address: P.O. Box 1679, Sacramento, CA 95812. Additionally, the Court
 9   directs the Clerk to file under seal Document Numbers 5, 6, and 7, the only filings in this
10   case containing Plaintiff’s address. The Court then directs the Clerk to replace Document
11   Numbers 5, 6, and 7 with redacted versions of those documents attached to this Order. This
12   Order is without prejudice to the Court modifying it at a later time.
13         IT IS SO ORDERED.
14   DATED: June 21, 2021
15
                                                   MARILYN L. HUFF, District Judge
16                                                 UNITED STATES DISTRICT COURT
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                   06-cv-00599-H-AJB
